DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 15-18 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2005/0261672) in view of Lee (US 2012/0053577), Valadkhan (US 2014/0275217) and Hennemann (US 2007/0270792).
 Regarding claims 1, 3, 5 and 36, Deem discloses an ablation system (fig. 6) for cardiac dysrhythmias having an elongated member (102) with an energy delivery portion (106) on the distal end for delivering energy through the esophagus to treat dysrhythmias of cardiac tissue (paragraph [0051], title of the invention). Deem discloses the system uses electroporation (abstract) and whatever controls the delivery of energy can be considered a controller. The energy delivery portion is an electrode (106) which is connected to a pulse generator (fig. 8). While Deem does have an extensive discussion of ablating nerve tissue the system is not limited to that type of tissue. Deem specifically notes that other regions of the heart could be treated (including the pulmonary vein, [0050], see also [0070]) and even goes so far as to say the device could be used to function in the manner of a traditional MAZE device ([0067], see also [0006]). Deem does not specifically disclose not ablating nervous tissue while ablating non-nervous tissue, or the use of an external radiation source. However, Applicant has not disclosed that using external radiation in addition to electroporation produces an unexpected result and it is known in the art that radiation and the claimed list of modalities are functional equivalents such that substituting or combining them is an obvious modification (MPEP 2144.06). Lee, for example, discloses a system for treating dysrhythmia in the heart ([0033]) and teaches that any mixture of microwaves, RF, radiation, cryogenic temperatures and electroporation can be used to treat tissue ([0026], note also that energy can be delivered to multiple devices). Further, internal and external radiation sources are known to be functionally equivalent. Valadkhan, for example and in addition to the references cited in the previous Non-Final Rejection, discloses a system that uses either internal radiation therapy or external-beam radiation therapy from a machine outside the body ([0019]). Therefore, before the time of the application, it would have been obvious to one of ordinary skill in the art to provide the system of Deem with any commonly known energy type, or combination of energy types, including electroporation and radiation, as taught by Lee, whether from an internal or external source as taught by Valadkhan (and known in the art), to produce the predictable result of treating dysrhythmia. Lee also does not disclose avoiding damage to nerves. However, broadly speaking, it is well known in the art that avoiding collateral damage to healthy tissue is beneficial. Hennemann, for example, generally teaches that the goal of a cardiac ablation procedure is to treat a desired region of tissue while avoiding damage to tissues not targeted, including nerves ([0006]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device/method of Deem-Lee-Valadkhan with the ability to avoid damaging any tissue a user does not desire to damage, including nerves as taught by Hennemann, that would produce the predictable result of a safe and effective treatment of cardiac dysrhythmia. 
Regarding claims 15, 16 and 31-33, the system of Deem-Lee-Valadkhan-Hennemann performs the recited method.
Regarding 17, 18, 34 and 35, none of the cited references disclose delivering the energy individually or simultaneously. However, those are the only two ways the energy types can be delivered and Applicant has not disclosed that either produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to operate the system of Deem-Lee- Valadkhan-Hennemann using any combination of electroporation and radiation, including simultaneously or individually, that would produce the predictable result of ablating tissue.
 Regarding claims 30 and 37, whatever element in the system of Deem-Lee- Valadkhan-Hennemann allows the different types of energy to be delivered so as to avoid unwanted damage can be considered a “controller” due to the breadth of the terms “coordinate” and “controller.”

Claims 6, 7, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Lee, Valadkhan and Hennemann, further in view of Altmann (US 2006/0253032). 
Regarding claims 6, 7, 20 and 21, Deem does not disclose the elongate member has an ultrasound imaging element to track tissue, where a processor is further configured to integrate the ultrasound images with MRI or CT images. However, registration of various imaging modalities is extremely common in the art. Altmann, for example, discloses a cardiac ablation system for tracking tissue for ablation (e.g. figs. 4-8, paragraph [0182]) that includes an ultrasound imaging element on an elongated member (fig. 2), where information from the ultrasound imaging element is combined with data from MRI, CT or x-ray imaging ([0177], [0195]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Deem-Lee-Valadkhan-Hennemann with the ability to map tissue using any commonly known mechanisms, including ultrasound information registered with MRI or CT information as taught by Altmann to produce the predictable result of a safer and more effective procedure. 
  
 Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Lee, Valadkhan, Hennemann and Altmann, further in view of Webler (US 2007/0167801).
Regarding claim 8, none of the cited references disclose using a ventilator during the ablation procedure. However, use of ventilators is extremely common in the art and it is well established that respiration causes locations within a chest cavity to move. Webler discloses a cardiac ablation device that teaches that ventilation is controlled to allow effective mapping of the heart ([0237], see also [0274] for a teaching the ventilation parameters are relevant). Webler also teaches that movement of the heart during a cardiac ablation procedure is a known problem ([0008], see also [0263] for the importance of maintaining the patient’s state throughout mapping and ablation).Therefore, before the filing date of the application, it would have been obvious to provide the device of Deem-Lee-Valadkhan-Hennemann-Altmann with a processor to control a ventilator, as taught by Webler, that would produce the predictable result of an accurate map of the heart. 
Regarding claims 9 and 10, none of the references discussed above as discussed above specifically disclose the use of a “robot.” However, surgical robots are ubiquitous as of the filing date of this application. Further, Applicant has not disclosed how generically allowing the system to be used by a “robot” produces an unexpected result. On the contrary, the fact that the claim broadly recites that a robot could “position or control one or more” of all the parts of the system suggests that whether any part or system is controlled robotically is unimportant to the practice of the invention. It is also noted that it is well established that automating manual processes is an obvious modification (MPEP 2144.04(III)).  Altmann, for example, notes that some steps may be carried out under robotic control ([0179]). Therefore, before the filing date of the application, it would be obvious to automate any function or part of the system of Deem-Lee-Valadkhan-Hennemann-Altmann-Webler, as taught by Altmann, which would produce the predictable result of successfully treating cardiac arrhythmia. The esophagus is a soft tissue such that any robot capable of moving a catheter is capable of moving the esophagus relative to the heart by moving the catheter. 

Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered, to the extent they are relevant to the pending rejection, but they are not persuasive. The arguments directed to the new claim limitations are moot because the amendments have necessitated new grounds of rejection.
Applicant first argues Deem “expressly teaches against ablating tissue while minimizing damage to nerve tissue.” This is unpersuasive because it is a selective reading of the Deem and because it is a piecemeal analysis of the references. As noted in the rejection, while Deem does have a significant disclosure about how to ablate nervous tissue, there are also several other places where the reference notes the device could be used to perform other types of cardiac treatment. Further, even if those additional disclosures were not there, a teaching to do something is not necessarily a teaching away from doing something else (MPEP 2141.02(VI)). As for the “avoiding damage to non-target tissue” limitation, that is found in Hennemann so the argument that Deem does not disclose it is moot.
Applicant then argues that some embodiments of Deem are directed to methods of ablating other than irreversible electroporation, discussing figures 3, 4 and 6. This is also unpersuasive because it is a selective reading of the specification. Deem specifically says “the term ‘ablation’ in this specification may be read to encompass the mechanism of electroporation leading to denervation whether it be, permanent or temporary, reversible or irreversible, with or without the use of adjuctive agents, without necessitating the presence of a thermal effect” ([0055]). Further, the fact that Deem discloses IRE, RF, microwave, cryogenics, chemical, laser, magnetic and/or ultrasound as ablation mechanisms (see also [0044]) is more support for the position that which energies or combination of energies are used to ablate is a matter for a person of ordinary skill in the art to choose according to what such a person would know about ablation energy. Therefore the best possible outcome of this line of argument would be a new rejection on the grounds that it would be obvious to use any of the disclosed ablation energies in any catheter embodiment of Deem because the results of substituting functional equivalents would be predictable (MPEP 2144.06). It is noted that in the interest of simplicity the apparatus claims and the method claims have been rejected together. But in the unlikely scenario where the esophagus embodiment of Deem becomes unusable as prior art the apparatus claims would be rejectable using any embodiment of Deem that could be inserted into an esophagus because apparatus claims are directed to what a device is, not what it does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). 
Applicant also provides some arguments about Lee and Hennemann fail to disclose all the claim limitations but these are unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Applicant argues that none of the cited references disclose that delivering both energies allows lower energies to be used to reduce risk of damage to the esophagus or other tissues so that the modification of the prior art is a result of improper hindsight. This argument is unpersuasive for two reasons. First, the features upon which applicant relies (i.e., the reduced energy use) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, it is well established that rationale for modifying prior art references different from the rationale employed by an applicant for the same features is permissible (MPEP 2144(IV)). Therefore, the fact that the prior art shows that it would be obvious to provide these various features to Deem is sufficient to reject the claims, even where Applicant has a different reason for providing the features to the disclosed invention.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794